TIMBERS, Circuit Judge
(dissenting) :
It is with more than ordinary regret that I find myself unable to agree with Judge Oakes’ characteristically perceptive majority opinion.
But I think it is high time that we call a sharp halt to the charade by which a three-judge district court, under the gloss of “forbear[ing] to enter an injunction”, can determine the court to which it sends its appellate business.
Clearly the three-judge district court below, absent a claim for an injunction to restrain enforcement of the State statute on the ground of its unconstitutionality, would not have had any jurisdiction whatsoever to proceed as a three-judge district court, 28 U.S.C. § 2281 (1970), and certainly no jurisdiction to enter the judgment from which the instant appeal has been taken. When a three-judge district court forbears from either granting or denying an injunction — for whatever reason— then the only jurisdictional basis for a three-judge court is gone, and it should dissolve itself.
Alternatively, I am not at all convinced that “forbearing to enter an injunction”, for purposes of federal appellate jurisdiction, is not the equivalent of the denial of an injunction. It is the operative facts giving rise to an enforceable right which constitutes a “claim”, Original Ballet Russe, Ltd. v. Ballet Theatre, Inc., 133 F.2d 187, 189 (2 Cir. 1943) (Swan, J.), and when such “claim” is squared against the relief granted or withheld by the district court’s judgment, it seems to me that that determines whether injunctive relief has been granted or refused for purposes of federal appellate jurisdiction.
Hardly a year ago, the Supreme Court, responding to a challenge to its appellate jurisdiction to consider a direct appeal from a three-judge district court, where the district court did not reach the merits of appellants’ claim for an injunction but dismissed for lack of subject matter jurisdiction, had no difficulty looking through the form of the judgment and determining that in substance the injunctive relief sought had been denied:
“The appellees also note that § 1253 permits appeals to this Court only from orders ‘granting or denying an interlocutory or permanent injunction. . . .’ They argue that since the three-judge court never considered whether an injunction should be granted an appeal should lie to the Court of Appeals. The three-judge court, however, entered a judgment ‘denying all relief sought by plaintiffs.’ We therefore have jurisdiction to consider the claims presented.” Lynch v. Household Finance Corp., 405 U.S. 538, 541 n. 5 (1972).
In any event, earlier this year, another panel of our Court was confronted with an issue of appellate jurisdiction which I find indistinguishable from that *488confronting us in the instant ease. A three-judge district court in Connecticut on April 18, 1972 held the Connecticut anti-abortion statutes unconstitutional, stating in its memorandum of decision that “[i]n holding the statutes unconstitutional, we grant only declaratory relief to this effect as there is no reason to believe the state will not obey our mandate.”1 Abele v. Markle, 342 F. Supp. 800, 804-05 (D.Conn.1972).
An appeal was taken to our Court from the judgment entered on that decision and a motion was made here for a stay of execution of the judgment pending appeal. On May 9, 1972, a panel of this Court, consisting of Chief Judge Friendly and Circuit Judges Moore and Anderson, in remanding the case to the district court to reconsider its determination not to issue an injunction, stated:
“Per Curiam:
The three-judge district court is respectfully requested to reconsider its determination not to issue an injunction, in light of the difficult problem of appellate jurisdiction thereby created and the desirability that the question of a stay be passed upon by the Supreme Court. See Mitchell v. Donovan, 398 U.S. 427 (1970); Gunn v. University Committee, 399 U.S. 383 (1970); McCann v. Babbitz, 400 U.S. 1 (1970). Pending an opportunity for prompt reconsideration, the order granting a declaratory judgment is stayed, with leave to appellees to move to vacate the stay if the district court does not issue an injunction or if thereafter the appellants do not promptly apply for a stay to the Supreme Court.” Abele v. Markle, Docket No. MR-5241 (2 Cir., filed May 9, 1972).
Upon remand, the district court on May 10 did “reconsider the propriety of injunctive relief, . . . thus possibly [to] pave the way for review of all aspects of our judgment by the Supreme Court”, and accordingly concluded that “it is now necessary to protect plaintiffs from such threat of injury to their rights by the granting of injunctive relief, and a judgment granting an injunction is hereby ordered to be entered today.” Abele v. Markle, Civil No. 14,291 (D.Conn., filed May 10, 1972). The district court on May 10 also denied a stay of its declaratory judgment entered on April 262 and of its judgment entered on May 10 denying injunctive relief.
Defendants on May 11 filed a notice of appeal to the Supreme Court of the United States which, on October 16, granted a stay pending appeal, and, on November 20, denied a motion to vacate the stay.
In the instant case, I would handle the threshold question of our appellate jurisdiction in substantially the same manner as another panel of our Court did in the Abele case. I would remand the case to the district court to reconsider its determination not to issue an injunction, failing which I would dismiss the appeal for lack of appellate jurisdiction.
Until the very serious threshold question of appellate jurisdiction is resolved, I believe that it is inappropriate for us to reach the merits of the appeal.
I therefore respectfully dissent.

. In the instant case, the three-judge district court stated, “We have no reason to believe defendants will continue to enforce § 53-255 upon notice of this decision; accordingly, we forbear to enter an injunction restraining them from enforcing it. Declaratory judgment may, however, enter that [the statute] is unconstitutional . . . . ” Thoms v. Smith, 334 F. Supp. 1203, 1211 (D.Conn.1971).


. The original judgment in Aléle, unlike the instant case, did deny injunctive relief in addition to granting declaratory relief. As the district court there noted in its later decision of May 10, “[w]hen the matter was first before this court, there was not a majority in favor of injunctive relief, primarily because it was felt that the State of Connecticut would abide by the terms of the declaratory judgment.” Abele v. Markle, Civil No. 14,291 (D.Conn., filed May 10, 1972).
Defendants in Aléle sought to appeal to our Court only from that portion of the original judgment which granted declaratory relief. Plaintiffs did not cross-appeal.